Citation Nr: 1201558	
Decision Date: 01/13/12    Archive Date: 01/20/12	

DOCKET NO.  08-11 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1. Entitlement to service connection for a heart disorder, claimed as irregular heartbeat.

2.  Entitlement to service connection for a left knee disorder.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to April 1990, and from February 4 to February 19, 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case was previously before the Board in March and October 2010, on which occasions it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  


FINDINGS OF FACT

1.  Aortic stenosis clearly preexisted his initial period of active military service.

2.  Aortic stenosis is presumed to have undergone a clinically identifiable permanent increase in severity during his initial period of active military service.

3.  A chronic left knee disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service.


CONCLUSIONS OF LAW

1.  Aortic stenosis was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2011).

2.  A chronic left knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in November 2006, May 2007, and May 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, attempting to afford him VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as available service treatment and private treatment records. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

The Veteran in this case seeks service connection for chronic heart and left knee disabilities.  In pertinent part, it is contended that both of those disabilities had their origin during or were aggravated by the Veteran's period or periods of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a cardiovascular disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held the provisions of 38 U.S.C.A. § 1112(a), providing that in the case of any Veteran who served for ninety (90) days or more during a period of war (or, for that matter, during peacetime service), specified diseases (including cardiovascular and/or heart disease) which are compensably disabling within a year of separation from active duty are to be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of service, create a presumption of aggravation that includes diseases existing prior to service.  See 38 U.S.C.A. § 1112(a).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated during active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Finally, after considering all the information and lay or medical evidence of record in the case with respect to benefits under the laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt is to be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In this case, at a March 1986 pre-enlistment examination a history of mild aortic stenosis was noted.  Moreover, a private medical record dated in May 1986, i.e., prior to the Veteran's entry to active service, yielded a clinical impression of a heart murmur, felt most probably to be a pulmonic flow murmur.  At that time, the private examiner opined that the Veteran most likely did not have congenital heart disease, which is to say, mitral valve prolapse or an atrial septal defect.  A May 1986 private echocardiogram yielded results consistent with a normal aortic root and left atrial internal diameters, in addition to normal aortic and mitral valves, and normal pulmonic and tricuspid valves.  The Veteran's left ventricle was neither dilated nor hypertrophied, with excellent function and wall motion, and a calculated ejection fraction of 67 percent.  The right ventricle and right atrium were similarly nondilated, and there was no evidence of any pericardial effusion.  

In mid-April 1987, while on active duty, the Veteran was heard to complain of left knee pain which had been present since advanced individual training two months earlier, at which time he had hit his knee on a truck.  Physical examination of the Veteran's left knee showed some evidence of tenderness along the patellar bursa, with an otherwise normal examination.  The clinical assessment was patellar bursitis.  

In a July 1988 service clinical record it was noted that at the time of a service medical examination in late March 1986, the Veteran was observed to have a heart murmur.  Reportedly, the Veteran was initially disqualified for enlistment in the Navy due to mild aortic stenosis.  However, following extensive testing, the Veteran was found to have no cardiac abnormalities.  Under the circumstances, the Veteran was allowed entrance into the military with a medical waiver for a four-year enlistment.  

A service separation examination of March 1990 was negative for history, complaints, or abnormal findings indicative of the presence of heart or left knee pathology.  Physical examination of the Veteran's heart and vascular system, as well as of his lower extremities, was entirely within normal limits, as were radiographic studies of the Veteran's chest.  At service separation no pertinent diagnoses were noted.  

The Veteran reentered the service on February 4, 1991.  A service clinical record dated February 7, 1991, revealed that the Veteran was seen at that time for left knee discomfort following increased activity, including walking or running.  On physical examination, the Veteran's left knee displayed a full active range of motion.  Lachman's test and drawer sign were as negative, as were tests of valgus and varus.  The McMurray test was similarly negative, as were radiographic studies of the Veteran's left knee.  The clinical assessment was patellofemoral joint syndrome.  The Veteran was described as "deployable."  

In a February 13, 1991 service clinical record the Veteran was described as having a "long known" history of aortic stenosis, with chest pain on physical training.  There was some question at the time as to whether the Veteran was retainable, and, if so, what the consequences might be of a myocardial infarction while on active duty.  

On physical examination, a systolic ejection murmur was noted at the apex over the bicuspid valve.  The clinical impression was left ventricular hypertrophy/right axial deviation, in conjunction with complaints of chest pain.  It was recommended that the Veteran undergo a stress test to reach his maximum heart rate, at which time an echocardiogram should be repeated.  In the opinion of the examiner, the Veteran's heart was enlarged, and his chest pain might be representative of organic heart disease.  

In a Physical Profile dated on February 13, 1991, the appellant was diagnosed with aortic stenosis.  It was recommended that the Veteran be separated for the good of the service.  According to the Veteran's DD Form 214, he was very shortly thereafter discharged pursuant to the provisions of AR635-200 on the basis that he did not meet the procurement medical fitness standards at the time of his enlistment.

A private medical record dated in early December 2003 reveals that the Veteran was seen at that time for a complaint of "palpitations."  At the time of evaluation, the Veteran gave a history of an irregular heartbeat, with "valve problems" in service.  According to the Veteran, he had never undergone echocardiographic examination.  The clinical assessment was irregular heart rate.  It was recommended that the Veteran undergo an electrocardiographic examination, as well as an echocardiogram.  

In August 2005 the Veteran informed a private examiner that he had a two year history of left knee discomfort which had recently become somewhat worse.  According to the Veteran, his left knee throbbed when he walked and biked.  It was noted that the Veteran typically biked approximately six miles at least three times per week.  When questioned, the Veteran denied any swelling, buckling, or locking.  He denied any history of trauma.  Following physical examination the assessment was left knee pain, suspected meniscal damage.  It was recommended that the Veteran avoid overuse and/or strain, to include biking for approximately three to four weeks.

Pertinent evidence of record is to the effect that the Veteran was scheduled for VA cardiovascular and orthopedic examinations on two separate occasions, in June and December 2010, but failed to report for any of those examinations.  Significantly, pursuant to applicable law and regulation, where a Veteran, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim is to be rated based on the evidence of record.  38 C.F.R. § 3.655. 

In the case at hand, it is clear that the Veteran's aortic stenosis preexisted his initial period of active military service.  Similarly clear is that the Veteran received no treatment for aortic stenosis during his initial period of active military service.  In point of fact, at the time of a service separation examination in March 1990, the Veteran's heart and vascular system were entirely within normal limits, and no pertinent diagnosis was noted.  

Significantly, on February 13, 1991, only nine days following the Veteran's entry upon his second period of active military service, and well within the first year following his discharge from his first period of active military service, the Veteran received a diagnosis of an "abnormal heart," with left ventricular hypertrophy and a right axis deviation, in conjunction with a systolic ejection murmur of a severity such that he was shortly discharged from service.  He was diagnosed with aortic stenosis.  Given that the Veteran's aortic stenosis was severe enough to warrant his discharge from service, the Board is compelled to conclude that, as of February 1991, within one year of the Veteran's discharge from his initial period of active military service, aortic stenosis was compensably disabling.  

As noted above, in Splane the Federal Circuit held, in essence, that cardiovascular diseases which preexist service, and which are shown to a compensable degree within the first year following discharge from service, are presumed to have been aggravated during service, even where there is no evidence of such disease during the period of service.  Accordingly, given the facts in this case, the Veteran's aortic stenosis, first shown to a compensable degree within the first year following his discharge from his initial period of active military service, must be presumed to have been "aggravated" during that initial period of active military service.  Under the circumstances, an award of service connection for aortic stenosis is in order.  

Turning to the issue of service connection for a chronic left knee disability, the Board acknowledges that, in April 1987, during the Veteran's initial period of active military service, he received treatment for what was described as patellar bursitis.  However, the remainder of the Veteran's service treatment records, including a service separation examination in March 1990, are entirely negative for evidence of left knee pathology.  While on February 7, 1991, shortly following the Veteran's entry upon his second period of active military service, he received treatment for what was described as patellofemoral joint syndrome, it is unclear whether that episode was representative of "chronic" left knee pathology.  The earliest clinical indication of the presence of a chronic left knee disability is revealed by a private medical record dated in August 2005, almost 15 years following the Veteran's discharge from service, at which time he received treatment for suspected meniscal damage.  Significantly, at that time, the Veteran indicated that he had experienced left knee discomfort for approximately two years, placing the origin of his complaints around or about 2003, once again, many years following his discharge from service.  Moreover, when questioned, the Veteran indicated that he had been biking approximately six miles at least three times per week, which had apparently precipitated the "worsening" of his left knee symptoms.  Significantly, at no time has any physician treating the Veteran posit any connection between the Veteran's left knee complaints and his period or periods of active military service.  

In an attempt to clarify the exact nature and etiology of his left knee symptomatology, the Veteran was scheduled for a VA orthopedic examination on no less than two occasions.  However, the Veteran failed to report for examination on either of those occasions.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his left knee disability to his period or periods of active military service.  However, not until October 2006, more than 15 years following his final discharge from service, did the Veteran claim service connection for a left knee disability.  For service connection to be established by continuity of symptomatology, there must be medical evidence which relates the current condition to that symptomatology.  Savage.  In this case, there is no such medical evidence suggesting a link between the Veteran's claimed left knee disability and his period or periods of active military service.

The Board acknowledges the Veteran's statements regarding the origin of his left knee disability.  However, the Board rejects those assertions to the extent that the Veteran seeks to establish that any current left knee pathology is in some way related to his complaints of left knee problems in service.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of any probative value.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Finally, while VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, the "duty to assist" is not always a one-way street.  If the Veteran wishes assistance, he cannot passively wait for it in those circumstances where he may or should have information that is essential to obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190-93 (1991).  The appellant's failure to report for a VA examination prevented the Board from securing evidence that theoretically could have been beneficial to his claim.

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed left knee pathology with any incident or incidents of his period or periods of active military service.  Accordingly, entitlement to service connection for a left knee disability must be denied.


ORDER

Entitlement to service connection for aortic stenosis is granted.

Entitlement to service connection for a chronic left knee disorder is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


